 8:20-cv-00282-RGK-PRSE Doc # 57 Filed: 09/01/21 Page 1 of 2 - Page ID # 377




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RAYSEAN BARBER,                                              8:20CV282

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

SCOTT FRAKES, et al.,

                    Defendants.


      On July 2, 2021, the court directed the Clerk of Court to enter a default against
Defendants Dr. Natalie Baker and Dr. Meredith Griffin for failure to plead or
otherwise defend within 21 days after being served with the summons and
complaint, as required by Fed. R. Civ. P. 12(a). (See Filing 39.) The default entered
against Dr. Baker was set aside on August 17, 2021. (See Filing 52.) That same date,
Dr. Griffin filed a motion to set aside her default (Filing 54). Plaintiff has filed an
opposing brief (Filing 55).
      A court may set aside the entry of default under Federal Rule of Civil
Procedure 55(c) for “good cause.” To determine whether good cause exists, this
court considers the: (1) blameworthiness or culpability of the defaulting party; (2)
existence of a meritorious defense; and (3) prejudice to the other party by setting
aside default. Johnson v. Leonard, 929 F.3d 569, 573 (8th Cir. 2019). Setting aside
default is often appropriate “for marginal failures when there [are] meritorious
defenses and an absence of prejudice.” Id., at 573-74 (quoting Johnson v. Dayton
Elec. Mfg. Co., 140 F.3d 781, 784 (8th Cir. 1998)). “Good cause” is a less stringent
standard than “excusable neglect.” In re Jones Truck Lines, Inc., 63 F.3d 685, 687
(8th Cir. 1995).
       Dr. Griffin explains that the default occurred because when she asked a former
supervisor at the Nebraska Department of Correctional Services what she should do
in response to the summons, she was led to believe that NDCS would handle the suit
and there was nothing else she needed to do. In point of fact, she needed to request
representation from the Nebraska Attorney General’s Office. Dr. Griffin received
 8:20-cv-00282-RGK-PRSE Doc # 57 Filed: 09/01/21 Page 2 of 2 - Page ID # 378




the notice of default, but claims not to have understood it. Dr. Griffin states she
understood her status after being contacted by the Attorney General’s Office, and
promptly requested representation. Dr. Griffin claims to have meritorious defenses,
comparable to those asserted by other Defendants. The court finds Plaintiff will not
be prejudiced by a slight delay. Although this case was filed in July 2020, it has not
gotten past the pleading stage and no progression order has been entered. Thus, upon
consideration of all relevant factors, the court finds good cause for setting aside the
default that was entered against Dr. Griffin.
      IT IS THEREFORE ORDERED:
      1. Defendant Dr. Meredith Griffin’s motion to set aside default (Filing 54) is
         granted.
      2. The default entered by the Clerk of Court on July 2, 2021, against
         Defendants Dr. Meredith Griffin and Dr. Natalie Baker (Filing 40) is
         hereby set aside in all respects.
      3. Plaintiff’s amended motion for default judgment (Filing 37) is denied in
         all respects.

      Dated this 1st day of September 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
